                             UN ITED STATES D ISTR ICT COU RT
                             SOU THERN D ISTRICT O F FLORID A

                     CA SE N O .IS-CV-8I78Z-M A RltA /M A TTH EW M AN

K IM PETER TILLM AN ,

       Plaintiff,                                                         FILED by               D.C.

                                                                             dûk 22 2213
A DV AN CED PU BLIC SA FETY ,lN C .,and                                       STEVEN M.LARIMCRE
TRIM BLE,IN C.,                                                                cL
                                                                               S EROF
                                                                                .D.Kt.k
                                                                                      FS.D-l&
                                                                                       LA.   r.RCgt
                                                                                            WL


              D efendants.


  M A G ISTM TE JU D G E 'S RE PO R T AN D RE CO M M EN DA TIO N O N A M O U N T O F
  A TTO RN EY 'S FEES TO BE A W AR D ED T O PLA IN TIFF.K IM PET ER TILLM A N

       THISCAUSE isbeforetheCourtuponPlaintiff,Kim PeterTillman's(stplaintiff')M otion
forAttorneys'FeesandCosts(DE 2791andPlaintiff'sSupplementalBriefRegardingAmountof
Attomeys'FeesandCostsgDE 2951. UnitedStatesDistrictJudgeKenneth A.M arrahasalready
ruled on the entitlem ent issue and has referred the issue ofthe am ountofthe attom ey's fees and

costs aw ard to the undersigned. See D E 291.

                                            BA CK G R O U ND

       OnM ay8,2018,PlaintifffiledaM otionforEntitlementtoAttorneys'FeesandCosts(DE
2791. OnJune 18,2018,UnitedStatesDistrictJudgeKennethA.M arraissuedan Opinionand
Orderon Entitlem entto A ttom eys'Fees and Referralto M agistrate Judge W illiam M atthew m an

gDE 291). JudgeM arradeterminedthatPlaintiffisentitledtoattorneys'feesandcostsSsrelating
to hisFlorida W histleblow erA ctclaim and thatpartofhisbreach ofcontractclaim upon w hich he

prevailed,relating to the Dupage County 2013 project.'' 1d.atp.3. Judge M arra explicitly
declined to aw ard Plaintiffhis attorney'sfees and costs dtrelating to his unsuccessfulclaim under
theRepresentativeAgreem ent.'' 1d. JudgeM anu referred to the undersigned theassessmentof

the am ountofattom ey's fees and costs pennitted pursuantto the statutory and case 1aw ofIowa

and Florida. 1d.atp.4.

       Upon receipt of the referral,the undersigned entered an O rder Requiring Supplem ental

Briefing (DE 292j. The undersigned instructedthepartiestofilesupplementalbriefsregarding
the properam ountofattonw y'sfees and costsin lightofJudge M arra's Order. 1d. On July 17,

2018,Plaintifffiled aSupplementalBriefRegardingM otion forAttorneys'Feesand CostsrDE
295J. Plaintiffisseeking $866,307.50 in attorney'sfeesand $79,112.01in costs. gDE 295,p.
101. Defendants,Advanced Public Safety,lnc.,and Trimble,lnc.(ttDefendants'), filed a
response brief (DE 300J,wherein Defendants argue thatthe Court should award Plaintiff
$346,523.00in feesgDE 300,p.81and $17,826.12in costsgDE 300,p.11j. Plaintiffthereafter

tiledareplybrief(DE 3011.
      1l.     C AL CU LA TIO N O F T H E A TTO R NEY 'S FEE A W AR D TO PLA INT IFF

       Here,Judge M arrahasalready determ ined Plaintiffsentitlem entto fees. Thus,the only

issue before the undersigned isthe am ountofthe attorney's fees and costsaw ard.

       A reasonable attom ey's fee aw ard is ddproperly calculated by m ultiplying the num berof

hours reasonably expended on the litigation tim es a reasonable hourly rate.'' Am.CivilLiberties

Unionv.Barnes,168F.3d423,427(11th Cir.1999)(quotingBlum v.Stenson,465U.S.886,888
(1994)). Thisçdlodestar''may then be adjusted forthe resultsobtained by the attorney.
Barnes,168F.3d at427 (citing Lorangerv.Stierheim,10 F.3d776,781(11th Cir.1994)).
detenuining what is a treasonable' hourly rate and what num ber of com pensable hours is

ûreasonable,'the coul'
                     t is to considerthe 12 factors enum erated in Johnson v.G eorgia H ighway

Express,Inc,488F.2d 714 (5th Cir.1974).5' Bivinsv.Wrap ltUp,lnc.,548 F.3d 1348,1350
(11thCir.2008). Thesefactorsare:
      (1)thetimeand laborrequired;(2)thenovelty anddifficultyofthequestions;(3)
      the skillrequisite to perform the legal service properly'
                                                              ,(4)the preclusion of
      employmentbytheattorney dueto acceptanceofthecase;(5)thecustomaryfee;
      (6)whetherthefeeisfixedorcontingent;(7)timelimitationsimposedbytheclient
      orthe circumstances;(8)the amountinvolved and the resultsobtained'   ,(9)the
      experience,reputation,andabilityoftheattorneys;(10)thelsundesirability''ofthe
      case;(11)thenatureandlengthoftheprofessionalrelationshipwiththeclient;and
      (12)awardsinsimilarcases.
1d.at1350n.2(citationomitted).
       The reasonable hourly rate is defined as the tûprevailing m arket rate in the relevantlegal

com m unity for sim ilar services by law yers of reasonably com parable skills, experience, and

reputation.'' Barnes,168 F.3d at436 (quoting Norman v.Housing Auth.ofMontgomery,836
F.2d 1292,1299(11thCir.1999)). Thefeeapplicantbearstheburdenofestablishingtheclaimed
m arketrate. See Barnes,168 F.3d at427. TheCourtm ay use itsow n experience in assessingthe

reasonablenessofattorney'sfees. Norman,836 F.2d at 1299.

       W ith regard to the type ofevidencethatthe fee claimantshould produce in supportofa

claim ,in Barnes,the Eleventh Circuithasstated,

       The ûifee applicantbearsthe burden ofestablishing entitlementand docum enting
       the appropriate hours and hourly rates.''N orman,836 F.2d at 1303. Thatburden
       includeskssupplying thecourtwith specific and detailed evidence from which the
       courtcan determ ine the reasonable hourly rate.Further,fee counsel should have
       maintained recordsto show thetime spenton thedifferentclaim s,and thegeneral
       subject matter of the time expenditures ought to be set out with sufficient
       particularity so thatthe districtcourtcan assessthe tim e claim ed for each activity .
       . . . A w el
                  l-prepared fee petition also w ould include a sum m ary,grouping the tim e
       entriesbythenatureoftheactivityorstageofthecase.''1d.(citationsomitted).
168 F.3d at427.

       ln subm itting a requestfor attorney's fees,fee applicants are required to exercise çtbilling

judgment.'' Barnes,l68F.3d at428(quoting Hensley v.Eckerhart,461U.S.424,434(1983:.
Iffee applicants do notexclude ksexcessive,redundant,orotherw ise urm ecessary''hours,w hich are

hours Cdthatw ould be unreasonable to billto a clientand therefore to one's adversary irrespective

of theskill,reputation orexperience of counselnt'the courtmustexercisebillingjudgmentfor
them. SeeBarnes,168F.3d at428(quotingNorman,836F.2d at1301(emphasisin originao).
The burden restson the m ovantto subm ita requestforfees thatwillenablethe courtto determ ine

how m uch tim e w asreasonably expended. foranger,10 F.3d at782.

                                      A . Counsel'sH ourlv R ate

       ln seeking reim bursem ent for its attorney's fees, Plaintiff relies on the A ftidavit of

Attorneys'Feesand CostsbyRogerW .Feicht,Esq.(DE 295-21. M r.Feichtaversthathehas
been licensed to practice law in Florida since 2010 and is a shareholderw ith G unster. 1d.atp.1.

M r.Feichtstates thathe wasthe lead attorney in thiscase tlzroughoutG unster's representation of

PlaintiffinthiscaseinFloridaandthat,afterG.JosephCurleywasappointed astatecourtjudge,
M r.Feichtalso served atthe billing attorney forG unsteron thism atter. 1d. M r.Feichtexplains

thatPlaintiff's priorcounselin this case w asA ckley,K opecky & K ingery,LLP ofCedarRapids,

low a,from 2014 through D ecem ber20l5. 1d.atpp.1-2.

       DefendantsarguethatthehourlyratessoughtbyPlaintiffareunreasonable. (DE 300,p.
     D efendants also contend that ûlplaintiff's fee petition is inadequate to m eet his burden of

demonstrating thatthereasonablenessofhisattorneys',paralegals (sic),and otherstaffs'gsic)
rates.'' 1d.atpp.3-4. Defendantsspecifically assertthatthe hourly rate forPlaintiff sparalegals

are unreasonable and thatadm inistrative orsecretarialbilling in notrecoverable. 1d.atp.5.

                          l.A ckley A ttornevs

       According to M r.Feicht,Plaintiffw as contractually obligated to A ckley forcom pensation

oflegalservicesandcosts. (DE 295-2,p.21. TheAckleyattonwysbilledatotalof164.2hours
inthismatterand areclaim ing $32,269.00. ld atp.2. LauraKam ienski,Esq.,who hasbeen an
attorney since 2005,billed ata rate of$200 per hour;Larry J.Thorson,Esq.,who has been an

attorney since 1976,billed atarate of$200perhour;and W ebb W assm ar,Esq.,who hasbeen an
attorneysince 1989,billed atarateof$130perhourin2015and atarateof$150 perhourin 2014.

1d. TheAckleyattomeys'profilesfrom theirwebsiteareattachedtotheAffidavitgDE 295-2)as
ExhibitB.

        DefendantsdonotappeartospeciticallyobjecttotheratesoftheAckleyattorneys;rather,
they argue that the attorney's fees of the Ackley attorneys are urlrecoverable in light of Judge

M arra's Order regarding entitlem entto attorney's fees and costs. See D E 300,pp.3-8. The

Courtalso notes that the lack of an expertaftidavit in supportof the claim ed rate is not fatal.

Aflerall,ûdthe court,eithertrialorappellate,isitselfan experton the question and m ay considerits

own know ledge and experience concerning reasonable and proper fees and m ay fonn an '

independentjudgmenteitherwithorwithouttheaidofwitnessesastovalue.'' Norman,836F.2d

atl303(citationsomitted).
       H aving considered inform ation contained in Plaintiff's m otion and the Johnson factors,

and based upon theundersigned'sown knowledge and experience,theundersigned concludesthe

rates soughtby Plaintiff for the Ackley attomeys are reasonable. Therefore,the tmdersigned

RECO M M ENDS thatthe DistrictCourtfind thatM s.Kam ienski'srate of$200 perhour,M r.

Thorson's rate of $200 per hour, and M r.W assmar's rates of $130 and $150 per hour are

reasonable.

                          G unsterAttorneys

       Defendants contend thatthe hourly rates soughtby Plaintiffforattorneysand paralegalsat

Gunsterareunreasonable. rDE 300,p.p.3-51. TheCourtagrees.
      The attorneysfrom Gunsterw ho billcd on this case on Plaintiff's behalfare asfollow s:

          Jack.J.Aiello,Esq.,who charged $725 an hourin 2018 and charged $700 an hourin

          2017;

          David G.Bates,Esq.,who charged $590 an hourin2017.
                                                           ,
          M eredith 1.Biggs,Esq.,who charged $260 an hourin 2017 and charged $240 an hour

          in 2016-
                 ,

          G.Joseph Curley,Esq.,who charged $620 an hourin 2018,charged $595 an hourin

          20l7,and charged $575in 2016;
          RogerW .Feicht,Esq.,who charged $425 an hourin 2018,charged $415 an hourin

          2017,and charged $395 an hourin 2016;
          GeorgeS.LeM ieux,Esq.,who charged $750 an hourin 2016;
          David N .Naydenov,Esq.,who charged $225 an hour in 2018 and charged $220 an

          hour in 2017,
                      '

       8. Anthony J.Nelson,Esq.,who charged $250 anhourin 2018and charged $230an hour

          in 2017*
                 ,and

          Lauren V.Ptlrdy,Esq.,who charged $425 an hourin 2018,
                                                              .and Joseph G.Santoro,

          Esq.,whocharged$525anhourin2017andcharged $510in2016. (DE 295-2,p.41.
The paralegalsand e-discovery expertw ho billed on this case on Plaintiff s behalfare asfollows:

       1. TammiBoske,who charged $280 an hourin 2018,charged $270 an hourin 2017,and

          charged $260 an hourin 2016;

       2. M elanieB.Stocks,who charged $295 an hourin 2017;
       3. Frederick E.Owens,who charged$385 anhourin 2018,charged $365anhourin2017,

          and charged $350 an hourin 2016;and
       4. Laura Davis, who charged $170 an hour in 2018 and charged $160 an hour in

           2016-2017.

1d. TheGunsterattorneys'profilesfrom theirwebsiteareattachedtotheAffidavit(DE 295-2)as
ExhibitD .

       The undersigned tinds that the rates sought by Plaintiff for the Gunster attorneys and

paralegals are substantially higherthan the prevailing m arketrate in the relevantlegalcom m unity

forsim ilarservicesby law yersofreasonably com parable skills,experience,and reputation. See,

e.g.,Hamiltonv.SheridanHealthcare.,lnc.,No.13-62008-ClV,2015W L 13540999,at*3(S.D.
Fla.Dec.23, 2015),report and recommendation adopted sub nom.Hamilton v.Sheridan
Healthcare,Inc.,No.13-62008-CIV,2016 W L 9444229 (S.D.Fla.Jan.14,2016),aft'd sub
nom.Hamiltonv.SheridanHcalthcorp,Inc.,700F.App'x883(11thCir.2017)(reducingratesin
an em ploymentdiscrimination case to $475,$425,and $250 for attorneys and to $135 fOr a

paralegal).
       Based upon a review of the record, the qualifications of the various attorneys and

paralegals,the nature of the case and the w ork perform ed, the different rates claim ed by the

attorneys,the objection by Defendants,and the undersigned'sknowledge and experience,the
undersigned tinds that the follow ing hourly rates are unreasonable and should be reduced as

follows. The Courthas also taken into consideration the hourly rate that each attorney and

paralegalactually billed clientsatduring recentyearsand how the hourly ratesdifferam ongstthe

attorneysand paralegals.

                                     Jack J.A iello.Esq.

        Jack.J.A iello,Esq.,wasadm itted to the Florida Barin 1984,isofcounselatGunster,and

isboard certified in appellate practice. Based upon the Court'sow n know ledge and experience,
the Courtconcludesthata $500.00 hourly rate isa reasonable rate in thiscase forM r.Aiello,a
board certified appellate attorney w ith approxim ately 34 years of experience.See M artin v.

CreativeMgmt.Grp.,Inc.,No.10-23159-C1V,2014 W L 11804564,at*2 (S.D.Fla.Jan.23,
2014);lnspired Dev.Grp.,LLC v.Inspired Prod Grp.,LLC,No.16-80076-CIV,2018 W L
2460295,       #5 (S.D.         Apr. 25, 2018),report and recommendation adopte4 No.
9:16-CV-80076,2018W L 2446196(S.D.Fla.M ay31,2018)(finding$500 perhourreasonable
forleadcounselandpartnerwhohaspracticedlaw forover30years).
                             ii.     D avid G .Bates.Esq.

       David G .Bates,Esq.,is a shareholder atGunster,serves on G unster's board ofdirectors,

and isco-chairofthe firm sTechnology & Em erging Com paniespractice. He hasbeen practicing

1aw since l992. M r.Bateshasan AV Preem inentrating asdeterm ined by M artindale-l-lubbell.

Based upon theCourt'sown knowledgeandexperience,theCourtconcludesthata$400.00hourly
rate isa reasonable rate in this case forM r.Bates.

                              iii.   (
                                     M eredith 1.B iacs.Esq.

        M eredith 1.Biggs,Esq.,w asadm itted to the Florida Barin 2011. She is an associate in

theLaborand Employmentpracticegroup and charged arateof$240perhourin2016 and $260in
       Based upon the Court's own know ledge and experience, the Court concludes that a

$225.00hourly rateisareasonablerate in thiscaseforM s.Biggs.
                              iv.    Joseph Curley,Esq.

        G.Joseph Curley,Esq.,who isnow astatecourtjudge,waspreviously ashareholderat
Gtmsteranda co-chairoftheLabor& Employmentpractice. He isaboard certifiedjtlrytrial
law yer,hasbeen practicing law since 1986,and hasreceived a num berofaccolades. Based upon

the Court's own knowledge and experience,the Courtconcludesthata $500.00 hourly rate is a
reasonable rate in thiscase forM r.Curley.

                                     R ocer W .Feicht.Esn.

       RogerW .Feicht,Esq.,isa shareholderatG tm sterw ho practicesem ploym entlaw . He has

received an AV Preeminentrating from M artindale-llubbell. M r.Feichtwas admitted to the

FloridaBarin 2010. Hechargedarateof$425perhourof2018,$415perhourin 2017,and$395

perhour in 2016. Based upon the Court's own knowledge and experience,the Courtconcludes

thata$375.00 hourly rate isareasonableratein thiscase forM r.Feicht.
                                     George S.LeM ieux.Esq.

        G eorge S.LeM ieux,Esq., is a shareholder and chairm an of the board of directors at

Gtm ster. H e practices business law and previously served in the Florida Senate. He also

founded the LeM ieux CenterforPublic Policy atPalm Beach A tlantic U niversity. M r.LeM ieux

w asadm itted to the Florida Barin 1994 and hasreceived aplethora ofaccolades. Based upon the

Court's own knowledge and experience,the Court concludes that a $500.00 hourly rate is a

reasonable rate in thiscase forM r.LeM ieux.

                              vii.   David N .N avdenov,Esq.

        David N . Naydenov is an associate at Gunster who specializes in business and

employmentdisputes. Hewasadmitted to theFloridaBarin 2017. Based upontheCourt'sOwn

knowledgeand experience,the Courtconcludesthata $175.00 hourly rateisa reasonablerate in

this case forM r.N aydenov.

                              viii. J.A nthony N elson.Escl.

        J. Anthony N elson,Esq.,is an attorney in Gunster's Labor and Em ploym ent practice

group. He w asadm itted to the Florida Barin 2016. Based upon the Court's own knowledge and

experience,the Courtconcludesthata$200.00 hourly rateisareasonableratein thiscaseforM r.
N elson.

                                     Lauren V .Purdy.Esn.

       Lauren V .Purdy,Esq., is an associate at Gunster wh0 practices com plex com m ercial

litigation and appellatelaw . Shewasadm ittedtotheFloridaBarin 2011. Shecharged $425per

hourin 20l8. Based upon theCourt'sown knowledgeand experience,theCourtconcludesthata

$350.00hourly rateisareasonable rate in thiscaseforM s.Purdy.
                                     Joseph G .Santoro.Esq.

       Joseph G . Santoro, Esq., is a shareholder at Gunster, is the chair of the Labor and

Em ploym entpractice group,and serves in the firm 's O ffice ofGeneralCounselforem ploym ent.

He w as adm itted to the Florida B ar in 1998. Based upon the Court's own knowledge and

experience,the Courtconcludesthata $400.00hourly rate isareasonablerateinthiscaseforM r.

N elson.

                               xi.    Tam m iBoske

           Tam m iBoske is a Florida Registered paralegaland an A dvanced Certified Paralegalin

TrialPractice. Shehasover30 yearsofexperience. Based upon the Court'sown know ledge and

experience,theCourtconcludesthata $175.00hourlyrate isa reasonableratein thiscaseforM s.

Boske,a paralegalwith over30 years of experience. See Freestream Aircrajt USA Ltd.
Chowdry,No.16-CV-81232,2017 W L 4785458,at *3 (S.D.Fla.Oct.20,2017)(finding a
paralegal'shourly rateof$150tobereasonablel;BrownJordanInternational,Inc.,v.Carmicle,
No.14-60629-CV,2017W L 5633312,at*6(S.D.Fla.Aug.7,2017),reportandrecommendation
adopted sub nom .Brown Jordan lnt'
                                 l,lnc.v.Carm icle,N o.0:14-CV -60629,2017 W L 5632811

(S.D.Fla.Aug.22,2017)(reducingparalegal'shourly ratefrom $190.00 to $175.00);HPC US
Fund          L.P.      Wootl 2016 W L 7636373, at *2 (S.D. Fla. Apr. 22, 2016)
(reducingparalegal'shourlyratefrom $l50to$125).
                             xii.    M elanie B .Stocks

        M elanie Stocksisa Florida Registered paralegaland a Certified Paralegalwith over20

years of experience. Based upon the Court's ow n knowledge and experience, the Court

concludesthata$125.00 hourly rateisareasonablerate in thiscaseforM s.Stocks.

                                     Frederick E.Ow ens

       FrederickE.OwensistheElectronicDiscoveryProjectM anageratGunster. Hehasover
10yearsofexperienceandhasajurisdoctordegree. BasedupontheCourt'sownknowledgeand
experience,theCourtconcludesthata$175.00 hourly rate isareasonablerate forM r.Owens.

                                     Laura D avis

        N o inform ation w asprovided regarding Laura D avis,who is aparalegalassistant. Based

upontheCourt'sown knowledge and experience,the Cotu'tconcludesthata$75.00 hourly rateis

a reasonable rate in this case forM s.D avis.

       Based on the qualifications of counsel and the filings of the parties, the undersigned

RECOM M ENDS thattheD istrictJudgefind the aboveratesto bereasonable.

                         B. N um ber ofH oursR easonablv Expended

       Judge M arra previously determ ined thatPlaintiff is solely entitled to ithis attorneys'fees

and costs relating to his Florida W histleblow er A ctclaim and thatpartof hisbreach of contract

claim upon which he prevailed,relatingto the Dupage County 2013 project.''(DE 291,p.31.
Judge M arra did notaward fees related to Plaintiff sunsuccessfulclaim tm derthe Representative

Agreement. 1d. However,Plaintiffarguesthatheprevailed ontheûtmainissueofthecase(his
termination)andonone(1)claim withineachofhistwo(2)theories. Specifically,withrespectto
the Retaliation Claim s, M r. Tillm an prevailed on his Florida W histleblower claim , and w ith
respectto hisContractClaim s,he prevailed on a portion ofhisBreach ofContractclaim .''gDE

295,p.21. Plaintiffcontendsthathiscounselredactedallclearlyirrelevantbillingentries,butthat
tiit is im possible to further extricate the fees incurred prosecuting the successfulw histleblow er

claim with the unsuccessf'
                         ul claim s w ithin the Retaliation Claim s, or the fees incurred in

prosecuting the successfulbreach of contractclaim w ith the unsuccessfulclaim s in the Contract

Claim s.'' 1d. Plaintiffseeksto recovera1lofthe inextricably intertw ined fees, w hich he alleges

involve a com m on core offacts. 1d  .




       Inresponse,Defendantscontendthatthelstwocategoricsofclaimsforwhich gplaintiftlis
seeking fees''do notarise outofa com m on core of facts. (DE 300,p.2j. They also arguethat

the fees sought by Plaintiff should be reduced beeause there was an excessive num ber of

tim ekeepers and the case w as overstaffed. 1d.atpp. 5-6. D efendants next argue that Plaintiff

cannotrecover fees for administrative and secretarialtasks or fees for Plaintiffs e-discovery

m anager. 1d. at pp.6-7. D efendants m aintain that the fees being sought by Plaintifps Iowa

counselare not recoverable since there w as isno Florida W histleblow er C laim while this m atter

w asin the low a courtsn''and the Iow a attorneys com pleted no substantive w ork w hich w ould have

led to Plaintiff prevailing on the Florida W histleblow er A ct and the D upage County contract

claim s. Id.atp.8. D efendants argue thatPlaintiffcalm otreeover forvague billing entries.

They assertthat Plaintiff was only partially successful on his claim s and thatthe Courtshould

reduce Plaintiff'sfeesby 60% acrosstheboard,resulting in a feesaward of$346,523.00. 1d.at
pp. 10-11. Defendants have attached a copy of Plaintiff's billing entries w ith Defendants'

objectionstothebillingentriesshownonthedocument. SeeDE 300-1.
       In reply,Plaintifffirstargues thatDefendants'requestthatthe fee aw ard be reduced based

onaratio ofsuccessfulissuesto issuesraised iscontrary to thelaw. gDE 301,p.1). Plaintiff
nextarguesthathe has'k
                     consistently provided a rationalexplanation ofhow heprevailed on one

claim in each of the two categories''and cites to certain CourtOrders thatPlaintiffs believes

evidence the intertw ined natlzre ofhis claim sand dam ages. 1d.atp.2. Plaintiffassertsthatthe

lowacounselareentitled to an award offeesbecause hetdasserted thesam elegaltheoriesthen as

hedid attrial.'' 1d.atp.3. N ext,Plaintiffm aintainsthatitw asnotunreasonable to have so m any

attorneysand otherindividualsw orking on the case because itactually m axim ized efficiency and

decreased litigation costs. Id at p. 4. Plaintiff also argues that the fees for the e-discovery

managerare recoverable because the manager has a juris doctor degree and used his legal
know ledge lûto assist w ith the legal analysis and overall strategy associated w ith com pelling

D efendants to produce a m assive volum e of docum ents that w ere belatedly disclosed by

Defendants.'' 1d.atpp.4-5. Finally,Plaintiffassertsthathisfeeaward shouldnotbeadjusted
downward,or,ifitis,should onlybe adjusted downward moderately,becausePlaintiff'sresult
vindicated aprivate citizen'sright. 1d.atp.5

       The1aw on theissue ofa party prevailing on only some oftheirclaim sisasfollows.

certain cases,aplaintiff's

       claims forreliefwillinvolve a com mon core offacts orwillbe based on related
       legaltheories.M uch ofcounsel'stim e w illbe devoted generally to the litigation as
       awhole,m akingitdifficulttodividethehoursexpendedon aclaim -by-claim basis.
       Such alawsuitcarmotbeviewed asaseriesofdiscreteclaim s. Insteadthedistrict
       courtshould focusonthesignificance oftheoverallreliefobtained bytheplaintiff
       in relation to the hoursreasonably expended on the litigation.

Hensley,461 U.S.at435. Hensley dealt with a prevailing plaintiff,and therefore provides

guidance in this case where Plaintiffis entitled to attorney's fees on only certain counts. See also

Beekman v.eXL Legal,PLLC,No.16-CV-80506,2017W L 3614386,at*4 (S.D.Fla.Aug.
2017),reportandrecommendationadoptei 2017W L 6947445(S.D.Fla.Oct.18,2017)(tinding
that,whilethetimeincluded intheredacted billingentrieswasforcertain legalworkthatwasnot

speciticto oneclaim orthe other,sincethetime did goto the comm on coreoffactsand to related

legaltheories,theprevailingpartywasentitledtofeesonsuchtimeentries).
       isW here...(aparty isentitledtoan award offeesforonly someoftheclaim sinvolved inthe

litigation,i.e.,because a statute orcontractauthorizes feesfora particularclaim butnotothers, the

trialcourtm ustevaluate the relationship betw een the claim s'to determ ine the scope of the fee

award.''Durden v.Citicorp Tr.Bank,FSB,763 F.Supp.2:11299,l306-07 (M .D.Fla.20l1)
(quotingChodorow v.Moore,947So.2d577,579(Fla.4thDCA 2007)). Iftktheclaimsinvolvea
Scom m on core'offactsand are based on trelated legaltheories,'a fullfee m ay be aw arded unless

itcan beshownthattheattorneysspenta separateand distinctamountof time oncountsasto
whichnoattorney'sfeeswpr:soughtgtprwereauthorized1.''1d.(quotationandinternalquotation
marks omitted) (alteration inChodorow ). itlW lhere a particular claim is subject to a fee
entitlem entbutone orm ore related claim sare not,Stim e spentm arshaling the facts'ofthe related

claim s is com pensable because it çlikely w ould have been spentdefending any one or al1ofthe

counts.''' Durden,763F.supp.3d 1306(citingCaplanv.1616E.SunriseM otors,Inc.,522So.2d
920,922(Fla.3dDCA 1988)). Ctlncontrast,timespentresearchingaGdiscreteissue'astoaclaim
w ithouta fee entitlem entshould notbe included in a fee aw ard.'' 1d.at1306-1307.

      is-f'
          hefeeapplicant(whetheraplaintifforadefendant)must,ofcourse,submitappropriate
docum entation to m eetSthe burden ofestablishing entitlem entto an aw ard.'''Fox v.Vice,563 U .S.

826,838(2011)(citingHensley,461U.S.at437). idButtrialcourtsneednot,andindeedshould
not,bccomegreen-eyeshadeaccountants.Theessentialgoalin shiftingfees(toeitherparty)isto
doroughjustice,notto achieve auditing perfection.So trialcourtsmaytakeinto accounttheir
overallsenseofasuit,and m ay use estim atesin calculating and allocating an attorney'stim e.'' 1d.

                                               14
       The undersigned has carefully reviewed Plaintiffscounsel'sbilling entries,Defendants'

notations to the billing entries,and the parties' argum ents in their supplem entalbriefng. The

Courttirst tinds thatthe billing entries contain a m ultitude ofdeficiencies such as vague billing

entries1, billing entries that evidence duplicative or excessive w orkz, and billing entries for

adm inistrative tasks3. These billing entries are im proper. The Court notes that vague entries

make it (ûdifticult to evaluate whether the tim e devoted to tasks vvas reasonable,or perhaps

excessive orredundant.'' Estrada v.FTS USA,LLC,No.14-23388-C1V,2018 W L 3697491,at

*10(S.D.Fla.July20,2018). TheCourtwillnotreducethehoursbilledsolelyonthebasisthat
m ultiple tim ekeepers w ere involved. H ow ever,the m ultiple tim ekeepers are problem atic to the

extentthey appeared to haveperformed duplicytiveorexcessivework.

       W ith regard to theElectronicDiscovery ProjectM anager,Mr.Owen'shotlrs,the Court
cannotm akeablanketdetennination thatal1ofthosehoursshould beomitted from thefeeaward.

SeeBrownJordanInt'l,Inc.v.Carmicle,No.14-60629-CV,2017W L 5633312,at*6(S.D.Fla.
Aug.7,2017),reportand recommendation adoptei No.0:14-CV-60629,2017 W L 5632811
(S.D.Fla.Aug.22,2017)(Ctwherethespecialist'scontributioninvolvesahigh leveloftechnical
knowledgeorsophisticated analysisin thecontextofelectronicdiscovery,thisCourtwould likely

includeaspecialist'sfeesintheprevailingparty'srecovery.'). ThisCourtisverymuchawareof
the e-discovery issueswhich arise in civillitigation and believesthate-discovery expertscan m ake

îSee, E'.#'.,timeentryfrom January20,2016,whichstatesçtlwlorkondiscoveryissues.'' (DE300-1) Seealso,time
entryfrom February2,2016,whichstatesttlrleview filingsanddocumentsandtodo's.'' Id
2See, e. g.,timeentryfrom February3,2016,whichstatesSçlwlorkwithAttorneyJ.CurleyrepotentialEEOC claim''
andtimeentryfrom February5,20l6,whichstatesiçgrleview correspondencefrom co-counselreEEOC.'' (DE
300-1J. Seealso,timeentryfrom March20,20l6,whichstates<'lrleview AttorneyR.Feichtmemoandrespond.''
ld.
3See,e.
      g.,time entry from M arch 3, 2016ywrittenbyaparalegal,whichstatesçûlwlorkontheaccess,downloadand
compilationof110+PDFSreceivedfrom clientviadropboxt5letransfer.'' (DE 300-1J. Seealso,timeentryfrom
March23,2016,writtenbyaparalegal,whichstates,çtldletailedreview ofCourt'sorderretrialdates,pretrialdates
andm ediationdeadlines'
                      ,workon memorandum detailingpretrialdeadlinesand item stoaccomplish Ieadingup to
trial. Id.
the e-discovery process m ore efticient and cost-effective. How ever, tim e claim ed by an

e-discovery expertshould relate to appropriate legalw ork and notm erely adm inistrative tasks. ln

this case, som e of M r. Ow en's billing entries are vague, or contain a m ix of legal and

adm inistrative w ork4,w hich isim proper.
       N ext,the Courtnotes thatPlaintiff's M otion is particularly difticultto rule upon because

Plaintiffhasnotdone a sufficientjob of sifting through the billing entriesofhis counselto
determ ine w hich ones fallwithin the am bitof Judge M arra's ruling on entitlem entand w hich do

not. This issue applies to both the Iow a and Florida counsel. In this regard,Plaintiff has also

failed to m eet his burden. W hile the Court agrees w ith Plaintiff's argum entthat certain legal

work completed by his counselcannotbe splitby claim ,the Courtalso findsthatnotallofthe

counts in this case involve a com m on core of facts and legaltheories. This wasa com plex case

thatinvolved tive differentagreements,as wellas other unrelated retaliation causes ofaction.

Plaintiff is only entitled to recover attorney's feesasto his Florida W histleblowerA ctclaim and

thatpartofhis breach ofcontractclaim upon w hich he prevailed,relating to the Dupage County

2013project. Thetimeincurred byPlaintiffondiscreteissuesrelated toclaimstowhich nofee
entitlem entapplies calm otbe included in any fee aw ard.

        TheCourtnotesthatPronmanv.Styles,No.12-80674-C1V,2016W L 3661940,at*6(S.D.
Fla.M ar.15,2016),reportandrecommendationadopted,No.12-80674-C1V,2016W L 3636867
(S.D.Fla.Apr.6,2016),aff'd,676 F.App'x 846 (11th Cir.2017),in which the Courtcutthe
attom ey'sfeesrequested by 80% ,providessom e guidance forthe case athand. The courtpointed

out in that case that the defendant had not m et its burden of establishing entitlem ent to and

4See, e.g.,time entry from January 2 1,2016,w hichstatestçlclallwithattorneyR.Feict(sic)andclienttodiscuss
discoverymatters',discussedensureinggsic!thataIlrelevantmaterialsaremaintainsandpreservedanddiscuss(sic)
how toorganizematerailsgsic)andwherematerialsaremaintained'      ,set-up(sic!dropboxaccountfordeliveryof
materials.'' (DE 300-1,p.5).
                                                    16
documentation ofa1lofthe hoursbilled,asrequired,becausethe defendantcould notshow how

m uch of its legalbilling pertained solely to the copyright claim . 1d. The Courtis contending

w ith the sam e issue in this case.

        Plaintiff requests attorney's fees in the amount of $866,307.50. On the other hand,

Defendants argue that the attonwy's fees award should be $346,523.00. The Cotu'
                                                                              t has
considered the significance of the overallrelief obtained by Plaintiff and the factthatPlaintiff's

success was lim ited. The Courthas also considered Plaintiff's argum entthata large dow nward
departure is im properasPlaintiff'slaw suitwasan attem ptto vindicate hisprivate rights.5

        Based upon a11of the factors and com peting interests and legalprinciples,the Courthas

considered arangeofpermissibleoptions. Aftercarefully considering theseperm issibleoptions,

the Courtfindsthatneither ofthe parties'positions is fully supportable. The Courttinds thata

30% reduction from the$866,307.50am ountclaimedbyPlaintiffisappropriateto accountforthe

factthatPlaintiffhasfailed to m eethisburden in certain respectsasdiscussed above,thebilling

deticiencies,Plaintiff's limited success,the other factors discussed above,and the fact that

Plaintiffisonly entitledto attorney'sfeeson two ofthemany claim sasserted againstDefendants.

                                      Calculation ofLodestar A m ount

        A fter carefully considering a11relevant factors and applicable law ,the undersigned will

reducethe totalfeeawarded to Plaintiffby 30% . Thisreduction isapplied to each timekeeperas

show n below .


5See800th v. Pasco Cl
                    y.,FIa.,No.s:09-CV-2621-T-30TBM ,2015 W L 722178,at*6 (M .D.Fla.Feb.19,2015)
(citingCityofRiversidev.Rivera,477U.S.561,525,106S.Ct.2686,91L.Ed.2d466(1986)(tdWhererecovery
ofprivatedamagesisthepurposeofacivilrightslitigation,adistrictcourt,infixingfees,isobligatedto giveprim ary
considerationtotheam ountofdamagesawarded ascom paredto theam ountsought.ln somecivilrightscases,
how ever,the courtm ay considerthe vindication ofconstitutionalrightsin addition to the am ountofdamages
recovered .'')
1. H ere,the Courthas found M s.Kam ienski's,M r.Thorson's,and M r. W assm er'srates

   tobereasonable. The0.3hotzrsbilledby M s.Kamienskiwillbereduced to 0.2hours,

   and,therefore,the undersigned recom mends an award of attorney's fees for M s.

   Kam ienski in the amount of $40.00 to Plaintiff. The 155.4 hours billed by M r.
   Thorson w illbe reduced to 108.8 hours,and,therefore,the undersigned recom m ends

   an award ofattorney'sfeesforM r.Thorson in theam ountof$21,760.00 to Plaintiff.
   Finally, the 8.5 hours billed by M r. W assm er will be reduced to 5.9 hours, and,

   therefore,the undersigned recom m endsan award ofattom ey'sfeesforM r.W assm erin

   the amountof$783.00 to Plaintiff. Thetotalam ountofthe attorney'sfeesaward for

   theAckley attorneysistherefore$22,583.00.

   TheCourtadjustedM r.Aiello'shourlyrateto $500.00. The 1.4 hoursbilledbyM r.
   A iello w illbe reduced to 1.0 hours,and therefore,the undersigned recom m ends an

   award ofattorney'sfeesforM r.Aiello in theam otmtof$500.00 to Plaintiff.

   The CourtadjustedM r.Bates'hourly rateto $400.00. The0.9 hoursbilled by Mr.
   Bates w ill be reduced to 0.6 hours, and therefore,the undersigned recom m ends an

   award ofattorney'sfeesforM r.Batesin theam ountof$240.00to Plaintiff.

   TheCourtadjusted M s.Biggs'hourly rateto $225.00. The6.7 hoursbilledby M s.
   Biggs will be reduced to 4.7 hours,and therefore,the undersigned recom m ends an

   award ofattorney'sfeesforM s.Biggsintheam ountof$1,057.50to Plaintiff.

   TheCourtadjustedM r.Curley'shourlyrateto $500.00. The248hoursbilledbyM r.
   Cm ley willbe reduced to 173.6 hours,and therefore,the undersigned recom m ends an

   awardofattonzey'sfeesforM r.Ctlrley in theam ountof$86,800.00 to Plaintiff.

6. TheCourtadjustedM r.Feicht'shourlyrateto$375.00. The 1,116.9hoursbilled by
   M r.Feichtwillbereduced to 781.8hours,and therefore,theundersigned recom mends

   an award ofattom ey'sfeesforM r.Feichtin the amountof$293,175.00 to Plaintiff.

7. TheCourtadjusted M r.LeM ieux'shourly rateto $500.00. The 1.0hoursbilled by
   M r.LeM ieux w illbe reduced to 0.7 hours,and therefore,theundersigned recom m ends

   an award ofattorney'sfeesforM r.LeM ieux in the amotmtof$350.00 to Plaintiff.

8. TheCourtadjusted Mr.Naydenov'shourlyrateto $175.00. The4.3hoursbilledby
   M r.N aydenov w illbe reduced to 3 hours,and therefore,the undersigned recom m ends

   an award ofattorney'sfeesforM r.N aydenov in theam ountof$525.00 toPlaintiff.

9. TheCourtadjustedM r.Nelson'shourlyrateto $200.00. The223.2 hoursbilled by
   M r.N elson w illbe reduced to 156.2 hours,and therefore,the undersigned recom m ends

   an award ofattolmey'sfeesforM r.N elson in the am ountof$31,240.00 to Plaintiff.

10.TheCourtadjustedM s.Purdy'shourlyrateto $350.00. The2.4 hoursbilledby M s.
   Purdy will be reduced to 1.7 hours,and therefore,the undersigned recom m ends an

   award ofattom ey'sfeesforM s.Purdy in theam ountof$595.00 toPlaintiff.

11.TheCourtadjustedM r.Santoro'shourlyrateto$400.00. The 1.7hoursbilledbyM r.
   Santoro willbe reduced to 1.2 hours,and therefore,the undersigned recom m ends an

   award ofattorney'sfeesforM r.Santoro in theam ountof$480.00 toPlaintiff.

12.The CourtadjustedM s.Boske'shourly rateto $175.00. The529.4 hoursbilled by
   M s.Boske w illbe reduced to 370.6 hours,and therefore,the undersigned recom m ends

   an award ofattorney'sfeesforM s.Boske in the amountof$64,855.00 to Plaintiff.

13.TheCourtadjusted M s.Stocks'hourly rateto$125.00. The 1.5hoursbilledby M s.
   Stocks will be reduced to 1.0 hours,and therefore,the undersigned recom m ends an

   award ofattorney'sfeesforM s.Stocksin theam ountof$125.00 to Plaintiff.

                                      19
       14.TheCourtadjustedM r.Owens'hourlyrateto$175.00. The27.9hoursbilledbyM r.
          Ow ens w illbe reduced to 19.5 hours,and therefore,the undersigned recom m ends an

          award ofattom ey'sfeesforM r.Owensin the amountof$3,412.50 to Plaintiff.

       15.TheCourtadjusted M s.Davis'hourly rate to $75.00. The86.6 hoursbilledby M s.
          Davis willbe reduced to 60.6 hours,and therefore,the undersigned recom mendsan

          award ofattorney'sfeesforM s.Davisin the amountof$4,545.00 to Plaintiff.
       The total am ount of the attorney's fees aw ard for the G unster attorneys is therefore

$487.900.00. Based upon the foregoing,Plaintiffisentitled to $510,483.00 asatotalattorney's

feesaward forboth law finns'legalwork.

                                         111.    CO ST S

       Plaintiffisseeking $79,112.01 in costs. (DE 295,p.101. Plaintiffacknowledgesthat
costsforword processing,legalresearch expenses,conference callcharges,couriers,m ealsduring

trial,and parking are ésnottraditionally identified as taxable costs'',buthe asks thatthe Court

iûexercise itsdiscretion (given the vigorousdefense raised by Defendantsatevery turn and the
disparity of wealth between the parties) to award Mr.Tillman these costs.'' 1d.atp.
Defendantsargue that$6l,285.89 ofthe costsclaim ed arenon-taxablecostsasthey are costsfor
word processing,legalresearch,conference callcharges,couriers,meals during trial,parkings

mediatorfees,andexpertwitnessfees. gDE 300,p.81. DefendantsrequestthatPlaintiffonlybe
awarded $17,826.12 in costs. Id at p. 9. ln reply, Plaintiff asserts that he is entitled to
nontaxablecostspursuantto thecost-shifting authorized undersection 448.104,Florida Statutes.

(DE 301,p.1j.
                                    A . E ntitlem entto C osts

       Plaintiffisentitled to costsasaprevailingparty underRule54(d)and28U.S.C.j 1920.

                                                20
FederalRuleofCivilProcedure54(d)(1)statesinpart,ûilulnlessafederalstatute,theserules,ora
courtprovides otherw ise,costs--other than attorney's fees--should be allow ed to the prevailing

party.'' Fed.R.Civ.P.54(d)(1). A Siprevailing party''isthepal'
                                                             tyin whosefavorjudgmentis
rendered by the Court. See Util.Autom ation 2000,lnc.v.Choctawhatchee Elec.Coop.,Inc.,298

F.3d 1238,1248(11thCir.2002). 'isection 1920enumeratesexpensesthatafederalcourtmay
taxasacostunderthediscretionaryauthorityfoundinRule54(d).'' CravfordFittingCo.v.JT
Gibbons,Inc.,482U.S.437,441-442(1987).
       To be a prevailing party

       (a1partyneed notprevailon a11 issues to justify a full award ofcosts,
       however.Usually the litigant in whose favor judgment is rendered is
       theprevailingpartyforpurposesofrule 54(d)....A partywho hasobtained some
       relief usually will be regarded as theprevailing party even though he has not
       sustained a1lhisclaims....10 W right& M iller,supra,j2667,p.129-130.Cases
       from    this and     other circuits consistently         support shihing costsif
       theprevailingparty obtainsjudgmentonevenafraction oftheclaimsadvanced.
Head v.M edford,62F.3d 351,354-55(11th Cir.1995)(quoting United Statesv.M itchell,580
F.2d789,793-94(5thCir.1978)(citationsomittedl). DefendantsdonotdisputethatPlaintiffhas
prevailed on som e ofhisclaim sin thiscaseand doesnotdisputethatPlaintiffisentitled to som e of

the costsclaim ed.

       Plaintiff,however,isalsoclaiming costsundertheFlorida W histleblowerAct($TWA'').
TheFW A providesthattdlalcoul'tmayawardreasonableattorney'sfees,courtcosts,andexpenses
to the prevailing party.'' Fla.Stat.j448.104. Awarding coststmder section448.104Ccisnot
mandatory'',butratheriswithinthecourt'sdiscretion. New World Commc'nsofTampa,lnc.v.
Akre,866 So.2d 1231,1235(F1a.2d DCA 2004)(ordergrantingrehearing andclarification). A
court'sexercise ofthisdiscretion is guided by severalfactors'
                                                            .

       (1)thescopeandhistoryofthelitigation,includingwhetherthePlaintiffcontinued
          to prosecute the action despite the presence ofan efficientresolution to the
          Case;
       (2)theparties'wealthdisparity;
       (3)whetheran award offeeswould frustrate the FW A'Sremedialpurpose by
       detening worthy claim ants;
       (4)whethertheopposingparty'scasewasmeritoriousorfrivolous;and
       (5)whethertheopposingparty actedingoodorbadfaith.
Blanco v.TransAtlanticBank No.07-20303-C1V,2009 W L 2762361,at*2(S.D.Fla.Aug.31,

2009)(footnotesomitted).
       There is no question that Plaintiff is the prevailing party as to his w histleblow er claim .

H owever,the Courtdeclines to aw ard costs under the FW A . The Courttinds that the above

factors w eigh against aw arding costs under the FW A . This litigation w as fairly extensive and

involvedseveraldifferentclaims,only som eofwhich wererelated to thewhistleblowerclaim and

only som e upon which Plaintiffprevailed. N ext,there isno w ealth disparity issue in thiscase as

Plaintiffisthepartyseekingcosts,andthereforethisisnota situation inwhichan individualhasto

pay coststo a w ealthiercorporation,as clearly anticipated by the statute. M oreover,Defendants

did notactin bad faith in thiscase orputforw ard a frivolousdefense. Furtherm ore,denying costs

underthestatutewould notfrustratethepurposeoftheFW A asitisPlaintiff,and notDefendants,

who is seeking costs. Forthese reasons,the Courtfinds thatawarding costs under the FW A is

notappropriate in thiscase. See H ernandez v.M otorola M obility,Inc.,N o.12-60930-C1V,2013

W L 4773263,at*3(S.D.Fla.Sept.4,2013)(decliningto award costsundertheFW A giventhe
specificfactsofthecaseandapplicationoftherelevantfactors).
       Based on theaboveanalysis,Plaintiffisonly entitled to coststhatfallwithin theam bitof

28U.S.C.j 1920. Thisstatuteprovidesinpart,
       A judgeorclerkofany courtoftheUnited Statesmaytax ascoststhefollowing:
       (1)Feesoftheclerkandmarshal;
       (2)Feesforprintedorelectronically recordedtranscriptsnecessarilyobtainedfor

                                                22
         use inthecase;
         (3)Feesanddisbursementsforprintingandwitnesses;
         (4)Feesforexemplitication andthe costsofmaking ofany materialswherethe
         copies are necessarily obtained foruse in the case;
         (5)Docketfeesundersection 1923ofthistitle;
         (6)Compensation ofcourtappointed experts,compensation ofinterpreters,and
         salaries,fees,expenses,and costs of specialintep retation services under section
         l828 ofthistitle.

28U.S.C.j1920.
         Plaintiffis,therefore,clearly notentitled to the non-taxable costssought, including costs

forw ord processing,legalresearch expenses,conference callcharges, cotlriers,m ealsduring trial,

orparking. Plaintiffis,however,entitled to severalothercategoriesofcosts.

                                     B. ExpertW itness Fees

         CtExpel'tw itnessfeesare not recoverable as costs under Section 1920 in excess of the

statutory allowable witness fee of$40 perday.'' Dixon v. United States,No.15-23502-C1V,

2017 W L 5644604,at*4 (S.D.Fla.Oct.13,2017),reportand recommendation adopted,No.
15-23502-C1V,2017W L 5643321(S.D.Fla.Nov.3,2017)(citing28U.S.C.j1821;Morrisonv.
Reichhold Chemicals, lnc., 97 F.3d 460, 463 (11th Cir. 1996) (ûû(A) federal court may
taxexpertwitnessfeesin excessofthe $(401-per-day limitsetoutin j 1821(b)only when the
witnessiscourt-appointed.''l). Therefore,Plaintiffisentitledtorecoveratotalof$80.00forthe
appearance of Ron Schnellat deposition and trialand another $40.00 for the appearance of
Roderick C.M oe CPA,PA,at trial. A totalof $120.00 in expertwitness fees is therefore

recoverable,and the remainder ofexpertwitness fees subm itted by Plaintiff are not. See DE

295-3.

         A w itness is also entitled to the actualexpenses oftravelby com m on carrier at the m ost

econom icalrate reasonably available. Thompson v.N orth Broward N eurolop P .A.,etal.,N o.
16-CV-60240, 2017 W L 7792715,            *3 (S.D. Fla. July 20, 2017) (42 U.S.C. j
1821(c)(1)). M oreover, the witness is entitled to lodging expenses and $ûall normal travel
expenses.'' See 42 U.S.C.j 1821(c)(3-4). Thus,Plaintiff is entitled to recover $1,051.62
($74.94+$450.87+ $525.81)from DefendantsforMr.Sclmell'stravelexpenses. SeeDE 295-3.
                                            W itness Fees

      St-l-axation ofw itnessfees is limited by 28 U.S.C. j 1821(b), which provides that

awitnessshallbepaid an attendancefeeof$40.00 perday foreach day'sattendance. Nothing in

j 1920permitstaxingwitnessfeesgreaterthanthatamount. Higgsv.CostaCrociereS.P.A.Co.,
No. 15-60280-ClV, 2016 W L 4370020, at             (S.D. Fla. Apr. 28, 2016),report and
recommendationadopteJ No.15-60280-C1V,2016W L4370037(S.D.Fla.M ay 16,2016)(citing
Spatzv.M icrotelInnsandSuitesFranchising Inc.,No.11-60509,2012 W L l587663(S.D.Fla.
May4,2012:. Therefore,Plaintiffistmlyentitledto $40each forM ichaelSparks,ScottKlein,
A m y Oakley,Lisa Sw anson,C.Bilaw sky,B arbara H unt,Sean G arrison,and M ichaelO berholzer.

The $40 foreightwitnessestotals$320. SeeDE 295-6.

                               D. Service ofProcess of Subpoenas

       28 U.S.C.j 192041)permitsa prevailing party to collectfeestdofthe marshal,''which
includes fees forserviceofsubpoenas. See28 U.S.C.j 1921(a)(1)(B). ûs-
                                                                    l-his includes trial
subpoenas.'' Bumpers v.Austal U S.A.,L .L.C,N o.CA 08-00155-K D -N ,2015 W L 6870122,at

*9 (S.D.Ala.Nov.6,2015). Although j 192041)only refersto the 'dmarshal,''the Eleventh
CircuithasheldthatSiprivateprocessserverfeesmay betaxedpursuanttojj192041)and 1921''
as long as such fees do not exceed the rate charged by the U.S.Marshal. 28 U.S.C.j
1920(1);F.f.O.C.v.I'
                   Izrï 0,Inc.,213F.3d600,623-24(11thCir.2000). Theratechargedbythe
U.S.M arshalis$65.00perhourforeach item served. See28C.F.R.j0.114(a)(3).
        Plaintiffistherefore able to recoverthefollowing trialsubpoena fees6:$60 forserviceon

M ichaelSparks,$35forserviceon ScottKlein,$35forserviceon Lisa Swanson,$35 forservice

on Barbara Hunt,$35 forservice on Amy Oakley,$50 forservice on M ichaelSparks(fora
differentdate than the firstsubpoena served upon M ichaelSparks),$50 forservice on Sean
Ganison,$65 forservice on W illiam M artin,$35 for service on Craig Bilawsky,and $45 for
service on M iehael Oberholzer. See D E 295-6. The total recoverable am ount of service of

subpoenasis$445.

                                           E. M ediation Costs

        Plaintiffisseeking $1,575.00 in m ediation fees. SeeDE 295-6. M ediation costsarenot

recoverableundersection 1920. SeeAbrams-lackson v.M cKeever,No.16-CV-81624,2017 W L

8948962,at*3(S.D.Fla.Dec.18,2017),aff'dsubnom.Abrams-lacksonv.McKeever(S.D.Fla.
Jan.11,2018);Barrazav.Pardo,No.12-23868-C1V,2015W L 11199845,at*2 (S.D.Fla.Sept.
28,2015);Rodriguezv.DemolitionKing,Inc.,No.14-20991-CIV,2015W L 3970570,at*3(S.D.
Fla.June30,2015);Convinv.WaltDisney Co.,468F.3d 1329,1346 (11th Cir.2006),opinion
vacated and superseded on reconsideration on other grounds,475 F.3d 1239 (11th Cir.
2007);GEICO Gen.Ins.Co.v.Berguiristain,No.5:15-CV-45-OC-30PRL,2017 W L 444695,at
*3(M .D.Fla.Feb.2,2017). Therefore,mediationcostsshallnotbeawarded.
                                  F. D eposition and Transcript Costs

       Plaintiff has provided invoices for court reporter attendance at depositions and for

transcripts from depositions. See D E 295-6. The Eleventh Circuit has held that costs for

deposition transcripts are generally taxable as long as the transcripts w ere tGnecessarily obtained


6Plaintiffprovided nobasisforany priorityorexpedited feesand hasnotshown thatsuchfeeswerereasonableor
necessary. Therefore,theCourtfindsthatthey arenotrecoverable.
foruse in thecase.'' US.E.E.O.C.v.r
                                  #W o,Inc.,213 F.3d 600,620-21 (11th Cir.2000). ln
detennining thenecessity ofadeposition,itm ustonly appearto have been reasonably necessary at

the time it was taken. f#. Additionally,iilblecause the parties presumably have equal
know ledge ofthe basis for each deposition,''the party who challenges the proposed costs ûsbears

the burden ofshow ing thatspecific deposition costsora courtreporter's fee w asnotnecessary for

use in the case orthatthe deposition w asnotrelated to an issuepresentin thecase atthe tim e ofthe

deposition.'' Georgev.Fla.Dep '
                              tofcorn,No.07-80019-ClV,2008 W L 2571348,at*5 (S.D.
Fla. May 23, 2008).            içln addition, many courts in this district have held
thatcourtreporterattendance fees are taxable as costs.'' Sutton v.RoyalCaribbean Cruise L ine,

No.16-24707-C1V,2018W L 4282843,at*3(S.D.Fla.Sept.7,2018)(citingJosephv.Nichell's
CaribbeanCuisine,Inc.,950F.Supp.2d 1254,1258-59(S.D.Fla.2013:.
       The Courtfindsthatthe depositions ofM ichaelSparks,Larry Thom pson,Jackie Bartlett,

W illiam M artin,ScottM ellett,K im Tillm an,Am y O akley,ScottK lein,Jeffrey Rubenstein,Ron

Schnell,LoriCiccone,Craig Bilawsky,R ick Sudassassi,M ark Garrison,and Lisa Sw anson w ould

have been necessary atthe tim ethey w ere taken,especially in lightofthe factthatD efendantshave

notspecifically objected to the costsassociated with thesedepositions. W hile theCourtdoes
generally tlnd thatPlaintiffis entitled to recover the courtreporter attendance fees and transcript

costs,the Courtfinds thatthe invoices from the courtreports contain severalfees that are not

recoverable.

       First, courts have determ ined that $1...fees for expedited or condensed transcripts,

compressed and miniscriptversions,and CD ROM swith ASCIIare notreimbursable underj
l920.'' M uldowney v.M AC Acquisition,LLC,N o.09-22489-ClV -H UCK ,2010 W L 3385388,at

*4 (S.D.Fla.July 30,2010)(quotingficausiv.SymantecCorp.,No.08-60544-C1V,2009W L
3177566,at*3(S.D.Fla.Sept.29,2009)). Next,klrsjhippingandhandlingcostsderivedfrom the
stenographer are not taxable.'' Krug v. Celebrity Cruises, lnc.,N o. 16-228IO-CIV, 2018 W L

3697495,at*3(S.D.Fla.Apr.26,2018)(quoting Castillo v.TeledyneCont1Motors.lnc.,No.
08-21850-CV,2011W L 1343051,at+2 (S.D.Fla.Mar.16,2011),reportand recommendation
adopted,2011W L l337232 (S.D.Fla.Apr.7,2011)). Finally,kdcostsincurred as aresultOf
digitalor condensed copies of transcripts,w ord indexes,or copies of exhibits are generally not

recoverable unlessthe m oving party dem onstrates thatthese item sw ere necessary and notm erely

ordered forthe convenience ofcounsel.'' N elson v.N .Broward M ed.Ctr.,N o. 12-61867-C1V ,

2014W L 2195157,at*3(S.D.Fla.M ay27,2014).
       Plaintiff has not shown that copies of exhibits or w ord indices w ere necessary here.

Therefore,aftersubtractingthefeesthatPlaintiffisnotentitledto recover,theCourthascalculated

thatPlaintiffisentitled to the following courtreporterattendanceand deposition transcriptcosts

associatedwitheachdeposition:(1)$510.45forM ichaelSparks'deposition,(2)$654.55forLarry
Thompson'sdeposition,(3)$1,384.60forJackieBartlett'sdeposition,(4)$1,788.15forW illiam
Martin'sdeposition,(5)$1,300.70forScottM ellett'sdeposition,(6)$1,181.25forKim Tillman's
deposition,(7)$595.35forAmyOakley'sdeposition,(8)$166.05forScotlKlein'sdeposition,(9)
$2,785.45 forJeffrey Rubenstein'sdeposition,(10)$954.45 forRon Schnell'sdeposition,(11)
$866.00 for LoriCiccone's deposition,(12) $388.80 for Craig Bilawsky's deposition,(13)
$261.30forRick Sudassassi'sdeposition,(14)$529.30forM ark Ganison'sdeposition,and (14)
$668.25 for Lisa Swanson'sdeposition. ln sum ,the totalam ountofcostsrecoverable forthe

courtreporterattendanceandtranscriptfeesis$14,034.65.
                                         G . C opvina Costs

       Plaintiff is seeking $73.71 in copying costs forcopying exhibitsthatwere used attrial.

                                              27
gDE 295-61. Pursuantto 28 U.S.C.j 192044),a prevailing party may recover Csltlees for
exemplification and the costsofm aking copiesofany m aterialswherethe copiesarenecessarily

obtained for use in the case.'' The Eleventh CircuitCourtofA ppeals has furtherexplained that

Stin evaluating copying costs, the courtshould consider w hether the prevailing party could have

reasonably bclieved thatitw asnecessary to copy the papers atissue.'' lF'
                                                                        ï o,lnc.,213 F.3d 623.
Ifcopieswerenecessarily obtained by the prevailingparty, the costs are recoverable;ifthey w ere

obtained m erely for the prevailing party's convenience, how ever, they are not recoverable.

Rodriguezv.M 1.Quality LawnM aint.,lnc.,No.10-21031-ClV,2012 W L 664275,at*6 (S.D.
Fla.Feb.9,2012).
       Notingnoobjection to thecopyingcostsbyDefendantsandfindingthatthecopieswere
clearly used at trial,the Courtrecom mends thatthe Courtaward the $73.71 in copying costs

requested by Plaintiff.

                                        H . Scanninc Costs

       Plaintiffappearstobeclaiming $625.25 forûCOCR processing perimage (Conversion to
searchabletext''IIEDD processingtoPDF (perpagel'' andCéFTP UploadCharge.'' Seelnvoice
from PideraSolutionsdatedJuly28,2016 fDE 295-61. However,scanningandotherelectronic
conversion charges are nottaxable. See State Farm M ut.Auto.Ins.Co.v.PhysiciansfngWr.y Care

Ctr.,Inc.,No.6:06-CV-1757-ORL-GJK,2010 W L 11475708,at*8(M .D.Fla.Aug.25,2010).
Therefore,no scalm ing costsw illbe awarded.

                                         CourtR eporter Costs

       Plaintiffisseeking $1,619.56 in courtreportercostsforportionsofthetrialtranscriptand

$329.80 in court reporter costs for the transcript of a discovery hearing. See DE 295-6.

Transcriptfeesareenumerated asacostunderSection 1920(2),so long asthey are isnecessarily

                                               28
obtained for use in the case.'' 28 U .S.C.                    192042).      StgMTlhile thecostof
daily trialtranscriptsshould not be allow ed as a m atter of course, a districtcourtm ay aw ard

the costof daily trialtranscriptw here the length and com plexity of a trialm ake the

dailytranscriptsnecessary.'' FriendsofEvergladesv.S.Fla.WaterMgmt.Dist.,865F.Supp.2d
l159,1164(S.D.Fla.2011)(quotingKearneyv.Auto-ownersIns.Co.,No.8:06- v--00595,2010
W L 1856060,at*4(M .D.Fla.M ay 10,2010)). TheCourtrecommendsthatPlaintiffbeawarded
the $1,619.56 in courtreporter costs forportions of the trial transcript given the length and

com plexity ofthe trial.

         H ow ever,Plaintiffhas provided no legitim ate reason thathe should be entitled to recover

the $329.80 in costs for transcription of a February 24, 2017 discovery hearing, which
transcription Plaintiff ordered on M ay 2, 2018, on an expedited basis. Therefore, the Court

recommendsthatPlaintiffonly recover$1,619.56 ofthe courtreporter/transcription coststhathe
seeks.

                                             J. TotalCosts

         Based on the foregoing,the undersigned RE CO M M EN D S thattotalcosts in the nm ount

of$17,664.54 beawarded to Plaintiff.

                                       IV.     C O N CLU SIO N

         In lightofthe foregoing,the undersigned R ECO M M EN D S thatthe D istrictJudge aw ard

Plaintiffhisattorney'sfeesin the amountof$510,483.00 and costsin theam ountof$17,664.54.
The undersigned also recom m ends that the appropriate statutory interest be applied and that a

judgmentbeenteredaccordingly.




                                                29
                             NOTICE O F RIGH T TO O BJECT

       A party shallfile writlen objections,ifany,to this Reportand Recommendation with
United StatesDistrictJudgeKenneth A.M arrawithinfourteen (14)daysofbeingserved witha
copy ofthisReportand Recommendation. See 28 U.S.C.j636(b)(1)(C). Failureto objectto
this Repol'tand Recom m endation within thattim e period w aives the rightto challenge On appeal

theDistrictCourt'sorderbasedonunobjected-tofactualandlegalconclusions. 11thCir.R.3-1.
       R ESPECTFULL Y SUBM ITTED in Cham bers at W est Palm Beach, Palm Beach
                         â
County, Florida,this A dayofNovem ber, 2018.


                                                   W ILLIA M M A TTHE M AN
                                                   U nited States M agistrate Judge
